Citation Nr: 1208826	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial, compensable rating for scar, right nare.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In February 2011, the claim was remanded for further development.  It is again before the Board for appellate review.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  For the initial rating period on appeal, the Veteran's scar, right nare, has been manifested by mild tenderness.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a 10 percent rating for scar, right nare, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Codes 7800, 7804 (2008 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As discussed in more detail below, the Veteran has limited his claim to one for a 10 percent rating for his scar.  Given the favorable disposition of the matter on appeal to the full extent sought, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.



Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R.      § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Veteran argues that he warrants an initial, compensable rating for his scar, right nare.  The Veteran filed a claim for entitlement to service connection for his scar in June 2007.  The Board notes that during the pendency of this appeal, the criteria used for rating scars was amended, effective October 2008.  38 C.F.R. § 4.118 (2011) states that a veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the veteran's disability has increased since the last review.  VA will review that veteran's disability relating to determine whether the veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  Here, the Veteran requested consideration under the new criteria during the pendency of his appeal of his initial rating.  As such, the Board will consider both the new and old rating criteria in evaluating his claim.

The Veteran's scar, right nare, is rated under Diagnostic Code 7800.  Under the regulations in effect prior to October 23, 2008, Diagnostic Code 7800, covering disfigurement of the head, face, or neck, provides a 10 percent rating for a scar with one characteristic of disfigurement.  Note (1) indicates that the eight characteristics of disfigurement are skin indurated and inflexible in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); scar adherent to underlying tissue; surface contour of scar elevated or depressed on palpation; scar at least one-quarter inch (0.6 centimeters) wide at the widest part; and scar five or more inches (13 or more centimeters) in length.          38 C.F.R. § 4.118 (2008).

Note (2) is related to the eye and is not applicable in this case.  Note (3) states that the rater should take into consideration unretouched color photographs when evaluating under these criteria.  Id.

Other applicable diagnostic codes include Diagnostic Codes 7803 and 7804, covering superficial, unstable scars and superficial scars, painful on examination, respectively.  Under Diagnostic Code 7803, an unstable, superficial scar is rated at 10 percent.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that a superficial scar is not associated with underlying soft tissue damage.  Under Diagnostic Code 7804, superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) refers to scars on the tip of a finger or toe, and is not applicable in this case.  Id.

Under the regulations in effect from October 23, 2008, Diagnostic Code 7800, covering burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck, provides a 10 percent rating for scar(s) of the face, head, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118 (2011).

Note (1) indicates that the eight characteristics of disfigurement are skin indurated and inflexible in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); scar adherent to underlying tissue; surface contour of scar elevated or depressed on palpation; scar at least one-quarter inch (0.6 centimeters) wide at the widest part; and scar five or more inches (13 or more centimeters) in length.  Id.

Note (2) is related to the eye and is not applicable in this case.  Note (3) states that the rater should take into consideration unretouched color photographs when evaluating under these criteria.  Note (4) states that the rater should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation assigned under the diagnostic code.  Note (5) states that the characteristic(s) or disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.

The only other applicable diagnostic code is Diagnostic Code 7804.  Under Diagnostic Code 7804, covering unstable or painful scar(s), one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.

The provisions of 38 C.F.R. § 4.31 (2011) indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

On review of the pertinent evidence of record, the Board notes that the Veteran was afforded a VA examination for his sinusitis/rhinitis in March 2008, where it was noted that the Veteran had tissue loss, scarring, or deformity of the nose.  The examiner measured a 0.2 centimeter thin, red, slightly opened area at the distal aspect of the right nares, superiorally.

On March 2011 VA examination of the nose, the Veteran reported crust occasionally developing on his right nostril, mesial aspect.  There was intermittent local tenderness.  On physical examination, the Veteran had no visible facial scarring.  Careful examination of the nose indicated no obstruction of either nostril.  Both nostrils were normal to casual inspection.  There was no evidence of rhinorrhea at the time of the examination.  Detailed inspection of the right nostril revealed on its mesial (septal) border there was a slightly raised swollen area measuring 1.3 centimeters in anteroposterior dimension, 0.4 centimeters in cephalo-pedal dimension, approximately 0.4 centimeters in thickness.  This area was slightly erythematous, mildly tender to touch, without ulceration or scabbing.  It was slightly firm to touch suggesting some irregularity of the underlying cartilage.

The Veteran was diagnosed with mucosal thickening with underlying cartilage irregularity mesial aspect of the right naris.  The examiner could not confirm if the chronic irritation on the mesial aspect of the right naris was in fact due to scarring.  In his view, it was more likely secondary to some underlying cartilaginous irregularity.  He noted that in any event, the Veteran certainly did not have disfiguring scarring of the face or the nose.

As the Veteran has not demonstrated any disfigurement of the face due to scarring, the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7800 do not apply.  The Veteran, instead, is best rated under Diagnostic Code 7804, covering superficial scars, painful on examination.

In consideration of the evidence of record, the Board finds that the Veteran has a mildly tender skin condition related to his service-connected rhinitis/sinusitis.  It appears that the "scar" that was originally found at the March 2008 VA examination, and upon which the grant of service connection was based, was not found on the March 2011 VA examination.  The examiner, however, did find that the Veteran had mucosal thickening with underlying cartilage irregularity mesial aspect of the right naris that was mildly tender.

The Veteran has asserted that he has frequent loss of skin covering the right nostril, which is painful to the touch.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Based on the foregoing, the Board finds that the Veteran is entitled to a 10 percent disability rating for scar, right nare for the entire initial rating period on appeal.  In this regard, the Veteran has reported that he has frequent loss of skin covering the right nostril, which is painful to the touch.  At his March 2008 VA examination for rhinitis, he was found to have a red scar on his right nostril.  At his March 2011 VA examination, the Veteran was found to have a mildly tender cartilage irregularity on the mesial aspect of the right naris.  The Board finds that this is evidence of the necessary symptomatology required to support a 10 percent disability rating for a skin disability of the right nare, under both the new and old criteria.  38 C.F.R.        § 4.118, Diagnostic Codes 7804 (2008 & 2011).

The Board notes that in awarding the 10 percent rating, the Board is fully resolving the matter on appeal.  In December 2011 correspondence, the Veteran stated that he was specifically seeking a 10 percent rating, and assignment of that rating would resolve the claim.  Hence, discussion of whether any higher rating is warranted is not necessary.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (where a claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor the Board has authority to adjudicate those specific claims).


ORDER

The Board having determined that scar, right nare, warrants an initial disability rating of 10 percent, but not higher, for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


